DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
The amendments submitted on November 12, 2021 have been entered. 
Claims 4 and 12 have been canceled. 
New claim 17 has been added. 
Claims 1-3, 5-11, and 13-17 are pending and are examined in this Office action. 

Status of Objections and Rejections
All rejections of claims 4 and 12 are moot in light of Applicants’ cancellation of claims 4 and 12. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-3, 5-11, and 13-16 remain rejected, and claim 17 is newly rejected, on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of United States Patent No. 10,555,467 B2, granted February 11, 2020.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The instant claims are drawn to a method for producing a soybean plant or soybean germplasm having iron deficiency tolerance, which comprises crossing a first soybean plant or 
	Conflicting claims 1-7 are drawn to a method for detecting a first soybean plant or soybean germplasm with improved iron deficiency tolerance, which comprises the steps of: (a) isolating nucleic acids from a population of soybean plants or soybean germplasm; (b) detecting in the nucleic acids at least one favorable allele of one or more marker locus within a chromosomal interval flanked by and including Gm05:8808821-Gm05:9098413, wherein the one or more marker loci are selected from the group consisting of S29731 allele G, Gm05:9031274 allele G, Gm05:9032977 allele A, Gm05:9009488 allele G, Gm05:8897027 allele C, Gm05:8826919 allele T, Gm05:8912496 allele G, Gm05:8915863 allele C, Gm05:9011110 allele T, Gm05:9081402 allele G, Gm05:8912289 allele G, Gm05:8994830 allele C, 
	The instant and conflicting claims recite the same type(s) of method(s), and they also recite many common elements, as identical markers and alleles associated with improved iron deficiency tolerance in soybeans, for example at least markers S29731 and Gm05:9031274. The conflicting method thus includes the same steps and components as the method presently claimed. The sequences of multiple of the instantly claimed alleles and the alleles in United States Patent No. 10,555,467 are identical; see Sequence Listing.  
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
	Therefore, one of ordinary skill in the art, at the time the claimed invention was filed, would have readily recognized that the conflicting claims 1-7 of the granted United States Patent No. 10,555,467 and the claims 1-3, 5-11, and 13-17 in the instant application are obvious In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
	It is also noted that Applicants did not respond to the previous Double Patenting rejection stated on pages 3-7 of the Office action dated 08/13/2021. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 101
	Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on November 12, 2021 overcame the rejection of record.

Claim Rejections - 35 USC § 112
Written Description
	Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on November 12, 2021 overcame the rejection of record.

Summary
Claims 1-3, 5-11, and 13-17 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest a method for introgression of iron deficiency tolerance, or a 
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Examiner’s Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663